UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7400



EDDIE DEAN DOGAN,

                                              Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:05-cv-03335-HMH)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie Dean Dogan, Appellant Pro Se. Donald John Zelenka, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eddie Dean Dogan seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.           The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

that relief be denied and advised Dogan that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Dogan failed to note specific objections to the magistrate

judge’s report and recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      We agree with the district court that Dogan’s

objections to the magistrate judge’s report and recommendation were

not sufficiently specific.       Therefore, Dogan has waived appellate

review   by    failing   to   timely   file   specific    objections   after

receiving proper notice.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED

                                   - 2 -